U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 000-52521 Jag Media Group, Inc. (Name of Small Business Issuer in its charter) Colorado 27-0463459 (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) 1720 North Dallas Parkway
